EXHIBIT 10.3 EXECUTION VERSION Surplus Margin Guaranty GUARANTY (this “Guaranty”), dated as of June 16, 2009, made by FIRSTENERGY NUCLEAR GENERATION CORP., a corporation organized and existing under the laws of the State of Ohio (the “Guarantor”), in favor of THE CLEVELAND ELECTRIC ILLUMINATING COMPANY, THE TOLEDO EDISON COMPANY and OHIO EDISON COMPANY, corporations organized and existing under the laws of the State of Ohio (the “Guaranteed Parties”).Terms not defined herein take on the meaning given to them in the Master SSO Supply Agreements by and between the Guaranteed Parties and each of the suppliers listed on Appendix A thereto, under which FIRSTENERGY SOLUTIONS CORP., a corporation organized and existing under the laws of the State of Ohio and the parent of the Guarantor, is an SSO Supplier (the
